IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39083

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 408
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 26, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JASON EDWARD DUNCAN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for robbery, affirmed; order relinquishing
       jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jason Edward Duncan was convicted of robbery, Idaho Code §§ 18-6501, 18-204. The
district court imposed a unified ten-year sentence with a two-year determinate term and retained
jurisdiction. 1 At the conclusion of the retained jurisdiction program, the court relinquished
jurisdiction and ordered execution of Duncan’s sentence.       Duncan filed an Idaho Criminal
Rule 35 motion for reduction of sentence which the district court denied. Duncan appeals the

1
        The judgment of conviction initially misstated the sentence as a unified term of ten years
with three years determinate. This error was corrected by a subsequent court order amending the
judgment.

                                                1
court’s decision to relinquish jurisdiction and contends that his sentence is excessive and the
court abused its discretion in failing to sua sponte reduce his sentence upon relinquishing
jurisdiction.
        The decision as to whether to place a defendant on probation or, instead, to relinquish
jurisdiction is committed to the discretion of the sentencing court. State v. Hernandez, 122 Idaho
227, 230, 832 P.2d 1162, 1165 (Ct. App. 1992); State v. Lee, 117 Idaho 203, 786 P.2d 594 (Ct.
App. 1990); State v. Toohill, 103 Idaho 565, 567, 650 P.2d 707, 709 (Ct. App. 1982). Therefore,
a decision to relinquish jurisdiction will not be disturbed on appeal except for an abuse of
discretion. State v. Chapman, 120 Idaho 466, 816 P.2d 1023 (Ct. App. 1991). The record in this
case shows that the district court properly considered the information before it and determined
that probation was not appropriate. We hold that the district court did not abuse its discretion,
and we therefore affirm the order relinquishing jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a sentence, we
consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391
(2007). Applying these standards, and having reviewed the record in this case, we cannot say
that the district court abused its discretion.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Duncan’s original
sentence, without modification. Therefore, the order relinquishing jurisdiction and directing
execution of Duncan’s previously suspended sentence is affirmed.




                                                 2